Case 1:18-cv-06800-FB-SJB Document 28 Filed 07/24/19 Page 1 of 1 PagelD #: 1006

GreenspoonMarder.. seay wee oe

590 Madison Avenue, Suite 1800
New York, NY 10022

Phone: 212.524.5000

Fax: 212.524.5050

Direct Phone: 212.524.5004

Email: wendy.michael@gmlaw.com

July 24, 2019

Via ECE

Judge Frederic Block

United States District Court for the Eastern District of New York
225 Cadman Plaza East

Brooklyn, NY 11201

Re: Gustavia Home LLE. v. FV-1, Inc., in Trust for Morgan Stanley Mortgage
Capital Holdings, Case Number 18-cv-6800 FB-SJB
GM File 44444.0129

 

Dear Hon. Frederic Block:

We represent Defendant, FV-1, Inc., in Trust for Morgan Stanley Mortgage Capital Holdings
(“Defendant” or “FV-1”) in the above-referenced matter.

Regarding the letter filed by Plaintiff, Gustavia Home, LLC, on July 19, 2019, Defendant
consents to referring this case to the mediation program.

Very truly yours,
GREENSPOON MARDER LLP
Wendy Michael

ce; Rafi Hasbani, Esq. (via ECF and email)

Boca Raton Denver Ft: Lauderdale Iselin Las Vegas Los Angeles Miami Naples
New York Orlando Phoenix Portland San Diego Tallahassee Tampa West Palm Beach
